Title: From George Washington to Elias Dayton, 3 January 1782
From: Washington, George
To: Dayton, Elias


                  
                     Dear Sir
                     Philadelphia 3d Jany 1782
                  
                  I have received yours of the 27th Ulto.  It appears by accounts from General Forman that the Fleet with the detachment supposed to be for Charles-Town had Sailed.
                  I will leave the entire management of McMichals affair to you—There are reasons why I cannot with propriety interfere.  I am Dr Sir Your most Obedt Humble Servt
                  
                     Go: Washington
                     
                  
               